DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the Examiner. 
Claim Objections
Claims 20, 22, 24, 25, 29-34 are objected to because of the following informalities: 
Regarding Claim 20, Ln 2, the limitation “transversally”.  Examiner suggests “transversely”. 
Regarding Claim 22: 
Ln 2, the limitation “0,5-5 mm”.  Examiner suggests “0.5-5mm”; 
Ln 3, the limitation “and clamped”.  Examiner suggests “and the plurality of said knife blades are clamped”. 
Regarding Claim 24, Ln 3, the limitation “stripes”.  Examiner suggests “strips”. 
Regarding Claim 25, Ln 2, the limitation “its”.  Examiner suggests “the said container”. 
Regarding Claim 29: 
Ln 2-3, the limitation “supplying a container by means of an inlet arrangement to an infeed and compression arrangement”.  Examiner suggests “supplying a container, by means of an inlet arrangement, to an infeed and compression arrangement”; 
Ln 10, the limitation “stripes”.  Examiner suggests “strips”; 
Ln 13, the limitation “support surface of a support devices”.  Examiner suggests “support surface of a support device”. 
Regarding Claim 31, Ln 2, the limitation “stripes”.  Examiner suggests “strips”. 
Regarding Claim 33: 
Ln 2, the limitation “includes at least one”.  Examiner suggests “includes at least one bag”; 
Ln 2, the limitation “a plurality of, bag/s”.  Examiner suggests “a plurality of bags,”; 
Ln 4, the limitation “compacting material”.  Examiner suggests “compacted containers”; 
Ln 4, the limitation “said bag/s”.  Examiner suggests “said bag(s)”. 
Regarding Claim 34, Ln 2, the limitation “its”.  Examiner suggests “the said container”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second cutting unit in claims 20, 31-32; driving unit in claim 33; and first cutting arrangement in claim 34. 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, and instead are given their broadest meaning, consistent with the broadest reasonable interpretation of the claims. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Ln 11, the limitation “having sharp annular cutting edges” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim.  Accordingly, Examiner has interpreted the limitation to mean “having annular cutting edges”, in order to examine the claims and advance prosecution. 
Regarding Claim 20: 
Ln 2-3, the limitations “a second cutting unit” and “said first cutting unit”, respectively, lack antecedent basis in the claims, since claim 18, upon which claim 20 depends, in Ln 4 recites a singular cutting arrangement, and recites no cutting units.  Further it is unclear if a second cutting unit is part of the cutting arrangement or a separate unit in addition to the cutting arrangement as no first cutting unit had been recited previously; 
Ln 3, the limitation “preferably said cutting arrangement is arranged to feed out cut stripes in a horizontal plane” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required; 
Ln 4-5, the limitations “said second cutting unit” lack antecedent basis in the claims; 
Ln 5-6, the limitation “more preferred wherein said second cutting unit is of the same kind as said cutting arrangement” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required. 
Regarding Claim 22, Ln 3, the limitation “preferably 2-4mm” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required. 
Regarding Claim 23, Ln 2, the limitation “preferably in the form of two semi-circular parts” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required. 
Regarding Claim 24, Ln 3, the limitation “first cutting arrangement” lacks antecedent basis in the claims. 
Regarding Claim 25: 
Ln 2-3, the limitation “a container” is indefinite for failing to particularly point out and distinctly claim whether the “a container” is one of the “containers” previously recited in Claim 18, Ln 1, or not; 
Ln 2-3, the limitation “to first get in contact with and into” is indefinite for failing to particularly point out and distinctly claim what element is in contact with said first cutting arrangement, whether the compressing arrangement or the container; 
Ln 2-3, the limitation “to first get in contact with and into said first cutting arrangement” is indefinite for requiring a method step in an apparatus claim (see MPEP 2173.05(p) ); 
Ln 3, the limitation “first cutting arrangement” lacks antecedent basis in the claims. 
Regarding Claim 26: 
Ln 3, the limitation “a relatively large inlet” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “an inlet”, in order to examine the claims and advance prosecution; 
Ln 3, the limitation “a relatively small outlet” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “an outlet”, in order to examine the claims and advance prosecution. 
Regarding Claim 27, Ln 1-2, the limitation “said conveyor devices” lacks antecedent basis in the claims. 
Regarding Claim 28: 
Ln 1-2, the limitation “said guiding plates” lacks antecedent basis in the claims; 
Ln 1-2, the limitation “said guiding plates” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, since no structure defining the guiding plates has been previously recited and since “a guide plate” has been previously recited in Claim 24.  Examiner has interpreted the limitation as being distinct and separate from the claimed “a guide plate” previously recited in Ln 2 of Claim 24. 
Ln 2, 4, the limitation “said chains” lacks antecedent basis in the claims; 
Ln 3, the limitation “the containers” lacks antecedent basis in the claims; 
Ln 3, the limitation “wherein preferably guide grooves are arranged for a plurality of said chains” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required. 
Regarding Claim 29: 
Ln 9, the limitation “cutting said container…into longish stripes” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “cutting said container…into strips”, in order to examine the claims and advance prosecution; 
Ln 11, the limitation “by having said cutting devices including knife blades interacting with an oppositely positioned support surface of a support devices” is indefinite for failing to particularly point out and distinctly claim whether the step of “said cutting devices including knife blades interacting with an oppositely positioned support surface of a support devices” is positively recited or not.  Accordingly, Examiner has interpreted the limitation to mean “said cutting devices…are configured to interact with an oppositely positioned support surface of a support device”, in order to examine the claims and advance prosecution. 
Regarding Claim 31: 
Ln 1-2, the limitation “guiding said longish stripes” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “guiding said strips”, in order to examine the claims and advance prosecution; 
Ln 2-4, the limitation ““first cutting arrangement” lacks antecedent basis in the claims; 
Ln 3, the limitation “wherein preferably said longish stripes are guided to leave said first cutting arrangement along a substantially horizontal plane” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required; 
Ln 3, the limitation “said longish stripes” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “said strips”, in order to examine the claims and advance prosecution; 
Regarding Claim 32: 
Ln 1-2, the limitation “said longish stripes” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to claim a definite range.  Accordingly, Examiner has interpreted the limitation to mean “said strips”, in order to examine the claims and advance prosecution; 
Ln 3-4, the limitation “said second cutting arrangement” lacks antecedent basis in the claims; 
Ln 4-5, the limitation “preferably to leave said second cutting unit along a substantially vertical plane” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required; 
Ln 4-5, the limitation “to leave said second cutting unit along a substantially vertical plane” is indefinite for failing to particularly point out and distinctly claim whether the step of “said cutting devices including knife blades interacting with an oppositely positioned support surface of a support devices” is positively recited or not.  Additionally, the limitation cannot be understood in the context of standard English grammar.  Accordingly, Examiner has interpreted the limitation to mean “second cutting unit is configured to be oriented in a substantially vertical plane”, in order to examine the claims and advance prosecution. 
Regarding Claim 33: 
Ln 1, the limitation “said storage arrangement” lacks antecedent basis in the claims; 
Ln 2, the limitation “preferably a plurality of, bag/s” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required; 
Ln 2, the limitation “bag/s carried on movable holding rods” is indefinite for failing to particularly point out and distinctly claim whether the step of “said cutting devices including knife blades interacting with an oppositely positioned support surface of a support devices” is positively recited or not.  Accordingly, Examiner has interpreted the limitation to mean “bag/s configured to be carried on movable holding rods”, in order to examine the claims and advance prosecution; 
Ln 3, the limitation “being movably arranged by means of a driving unit” is indefinite for failing to particularly point out and distinctly claim whether the step of “said cutting devices including knife blades interacting with an oppositely positioned support surface of a support devices” is positively recited or not.  Accordingly, Examiner has interpreted the limitation to mean “and further being configured to be movably arranged by means of a driving unit”, in order to examine the claims and advance prosecution; 
Ln 3-4, the limitation “wherein preferably said storage arrangement includes use of said driving unit to compacting material in said bag/s” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim, such that the limitation cannot be understood to be required, or not.  Accordingly, Examiner has interpreted the limitation not to be required; 
Ln 4, the limitation “includes use of said driving unit to compacting material in said bag/s” is indefinite for failing to particularly point out and distinctly claim whether the step of “use of said driving unit” is positively recited or not.  Accordingly, Examiner has interpreted the limitation to mean “being configured to use said driving unit ”, in order to examiner the claims and advance prosecution. 
Regarding Claim 34: 
Ln 1-3, the limitation “wherein said in-feed and compressing arrangement is arranged to feed a container with one of its ends to first get in contact with and into said first cutting arrangement” is indefinite for failing to particularly point out and distinctly claim whether a process step is positively recited or not.  Accordingly, Examiner has interpreted the limitation to mean no process step is required, in order to examine the claims and advance prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19, 21, 25-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tison (FR2711574), hereinafter Tison. 
Regarding Claim 18, Tison discloses handling machine (Ln 13-14) for containers (2) (Ln 283), comprising:
an inlet arrangement (7a, upper end; as illustrated in Fig 1), 
an infeed and compressing arrangement (4a) (4b) (Ln 298), 
a cutting arrangement (5) (Ln 308), and 
an outlet arrangement (7b, lower end; as illustrated in Fig 1), 
wherein empty containers are handled to at least partly be provided in shredded form in the outlet arrangement, 
wherein said infeed and compressing arrangement is arranged to both compact and forcibly urge a container into said cutting arrangement (as illustrated in Fig 1), 
which cutting arrangement comprises a cutting roll (12) (Ln 449) interacting with an oppositely positioned support surface of a support device (4a) (Ln 416), 
wherein said cutting roll includes a plurality of parallelly arranged knife blades having annular cutting edges (Ln 448) arranged to cut through said container by counter action with said support surface (Ln 417-418). 
Examiner notes the line numbers referred to in the Rejections herein are those in the provided translation. 
Regarding Claim 19, Tison discloses all aspects of the invention, as stated above.  Tison further discloses said sharp annular cutting edges protrude into adapted passages of said support surface (Ln 417-418). 
Regarding Claim 21, Tison discloses all aspects of the invention, as stated above.  Tison further discloses said support device is a roll (4a) (Ln 416), wherein said adapted passages are in the form of circumferential grooves (Ln 418). 
Regarding Claim 25, Tison discloses all aspects of the invention, as stated above.  Tison further discloses said in-feed and compressing arrangement is arranged to feed a container with one of its ends to first get in contact with and into said first cutting arrangement (as illustrated in Fig 1). 
Examiner notes the limitation “a container” has been interpreted to mean one of the containers, previously recited in Claim 18, Ln 1. 
Examiner further notes the limitation “first cutting arrangement” has been interpreted to mean the cutting arrangement, previously recited in Claim 18, Ln 4. 
Regarding Claim 26, Tison discloses all aspects of the invention, as stated above.  Tison further discloses said in-feed and compressing arrangement comprises two conveyor devices arranged with an inlet and an outlet (as illustrated in at least Fig 1). 
Examiner notes the limitations ““a relatively large inlet” and “a relatively small outlet” has been interpreted to mean the inlet is larger than the outlet. 
Claims 29-31, 34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Debari (JP2004136259), hereinafter Debari. 
Regarding Claim 29, Debari discloses a method for handling of containers, comprising the steps of: 
supplying a container by means of an inlet arrangement to an infeed and compression arrangement, 
compressing and feeding said container infeed and compression arrangement, 
feeding said container by means of said infeed and compression unit into a cutting arrangement, including a cutting roll having a plurality of parallelly arranged cutting devices having annular cutting edges, and 
cutting said container, by means of said cutting arrangement, into strips, 
wherein, using said infeed and compressing arrangement to both compact and forcibly urge said container into said cutting arrangement said cutting devices, including knife blades, are configured to interact with an oppositely positioned support surface of a support device (Para [0014], Ln 1-8; as illustrated in Fig.s 1 & 3) . 
Examiner notes the line numbers referred to in the Rejections herein are those in the provided translation. 
Regarding Claim 30, Debari discloses all aspects of the invention, as stated above.  Debari further discloses passages arranged to enable protrusion of said annular cutting edges (as illustrated in Fig 6). 
Regarding Claim 31, Debari discloses all aspects of the invention, as stated above.  Debari further discloses guiding said strips out of said first cutting arrangement by means of a guide plate (15) (Para [0030], Ln 7-10; as illustrated in Fig 6). 
Regarding Claim 34, Debari discloses all aspects of the invention, as stated above.  Debari further discloses said in-feed and compressing arrangement is arranged to feed a container with one of its ends to first get in contact with and into said first cutting arrangement (as illustrated in at least Fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tison.
Regarding Claim 24, Tison discloses all aspects of the invention, as stated above.  Tison further discloses a guide plate (Ln 446).  Tison is not explicit to a guide plate provided with a plurality of fingers in between the knife blades, arranged to guide cut strips out of said first cutting arrangement, however Tison discloses the guide plate is a counter blade, which Examiner has interpreted as cooperating with the rotating cutting arrangement, such cooperating action including the interleaving of knife blades and openings (i.e., fingers) in the counter blade.  It would therefore follow logically that any material passing between the knife blades and the cooperating counter blade fingers would necessarily guide the cut material out of the space between the knives and fingers.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by Tison, to include a guide plate provided with a plurality of fingers in between the knife blades, arranged to guide cut strips out of said first cutting arrangement, in order to more completely shred the material of the container. 
Examiner notes the limitation “first cutting arrangement” has been interpreted to mean the cutting arrangement, previously recited in Claim 18, Ln 4. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tison, in view of Huang (US 2005/0077407), hereinafter Huang and Debari. 
Regarding Claim 22, Tison discloses all aspects of the invention, as stated above.  Tison is silent to said knife blades having a thickness in the range 0.5-5 mm. 
Huang teaches a shredder blade (Para [0001], Ln 1-2), a related art.  Huang further teaches a shredder blade thickness of 2mm (Para [0003], Ln 4-6), within the claimed range of 0.5-5mm. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by Tison, to make the knife blades having a thickness in the range 0.5-5 mm, as taught by Huang, so as to effectively shear the container material. 
Tison is silent to the structure of knife blades. 
Debari teaches a handling machine for containers (Para [0022], Ln 1-2). Debari further teaches a plurality of said knife blades are in annular form, and clamped into position between two adjacent circular discs (Para [0030], Ln 1-4; as illustrated in Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by combined Tison/Huang, to construct knife blades in annular form, and clamped into position between two adjacent circular discs, as taught by Debari, in order to facilitate the rotary cutting action. 
Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tison, in view of Debari. 
Regarding Claim 27, Tison discloses all aspects of the invention, as stated above.  Tison is silent to chain conveyors. 
Debari teaches a handling machine for containers (Para [0022], Ln 1-2). Debari further teaches conveyor devices (22) (Para [0024], Ln 7; as illustrated in at least Fig 3) said conveyor devices are in the form of chain conveyors (Para [0024], Ln 7), comprising a plurality of parallel rows of chains (as illustrated in at least Fig 3) . 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by Tison, to include an infeed arrangement having chain conveyors, in order to more securely feed the container to the cutting arrangement. 
Regarding Claim 28, Tison discloses all aspects of the invention, as stated above.  Tison is silent to guiding plates are arranged in contact with chains arranged to control feeding and compression of the containers. 
Debari teaches guiding plates (24) are arranged in contact with chains (22) arranged to control feeding and compression of the containers (49) (as illustrated in at least Fig 3).  Debari further teaches the purpose of the guiding plates being control of chains and container material during feeding (Para 0025], Ln, 2-8). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by Tison, to include guiding plates, arranged in contact with chains, as taught by Debari, arranged to control feeding and compression of the containers. 
Claims 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tison, in view of Brooks (US 5,635,224), hereinafter Brooks. 
Regarding Claim 20, Tison discloses all aspects of the invention, as stated above.  Tison is silent to a second cutting unit is arranged to cut transversely in relation to said first cutting unit. 
Brooks teaches a method and apparatus for handling plastic to be recycled by compressing and cutting, a related art.  Brooks further teaches an apparatus having a first (60) and second (60’) cutting unit (Col 6, Ln 4, 16; as illustrated in Fig 1), second cutting unit is arranged to cut transversely in relation to said first cutting unit (as illustrated in Fig 8).  Brooks further teaches the necessity of multiple cutting units, to more thoroughly cut the material (Col 6, Ln 6-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by Tison, to include a second arranged to cut transversely in relation to said first cutting unit, in order to more thoroughly cut the material. 
Examiner notes the limitation “first cutting unit” has been interpreted to mean the cutting arrangement, previously recited in Claim 18, Ln 4. 
Regarding Claim 23, Tison discloses all aspects of the invention, as stated above.  Tison is silent to the structure of the knives.  Brooks teaches each knife is divided into a plurality of parts (as illustrated in Fig 8).  It can be seen that a single blade makes only one cut in the container material, whereas multiple blades make multiple cuts in the same container material, thus more effectively reducing the material being cut. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed by combined Tison/Brooks, to include each knife is divided into a plurality of parts, as taught by Brooks, in order to more effectively reduce the material being cut. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Debari, in view of Brooks. 
Regarding Claim 32, Debari discloses all aspects of the invention, as stated above.  Debari is silent to feeding said strips into a second cutting unit. 
Brooks teaches feeding said strips into a second cutting unit (Col 6, Ln 4, 16; as illustrated in Fig 1), 
cutting said strips transversally by means of said second cutting unit into a plurality of smaller parts (as illustrated in Fig 5, the material cut by the first cutting unit is larger than the material cut by the second cutting unit), and 
transporting said smaller parts by means of an outlet arrangement (65a’) (70’) (as illustrated in Fig 2b) to a storage arrangement (100) (as illustrated in Fig 2c). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed Debari, to include feeding said strips into a second cutting unit , in order to further reduce the previously cut material, by cutting said strips transversally by means of said second cutting unit into a plurality of smaller parts, and transporting said smaller parts by means of an outlet arrangement, as taught by Brooks, in order to provide for final disposition of material. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Debari, in view of Gould (US 2010/0212459), hereinafter Gould. 
Regarding Claim 33, Debari discloses all aspects of the invention, as stated above.  Debari is silent to storage of material. 
Gould teaches an apparatus (10) (Para [0016], Ln 2) to handle material to be cut and bagged (Para [0005], Ln 2, Para [0006], Ln 2-4; as illustrated in Fig 1), a related art.  Gould further teaches said storage arrangement includes at least one bag (28) (Para [0016], Ln 6; as illustrated in Fig 1), configured to be carried on movable holding rods (26) (Para [0016], Ln 6; as illustrated in Fig 1), and further being configured to be movably arranged by means of a driving unit (Para [0016], ln 2-3; as illustrated in Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handling machine for containers, as disclosed Debari, to include, as taught by Gould, a storage arrangement including at least one bag, in order to contain the reduced material, configured to be carried on movable holding rods, to reduce the effort to handle the bag, and further being configured to be movably arranged by means of a driving unit, in order to further reduce the effort required to transport the reduced material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rode, et alia (US 5,257,741), hereinafter Rode.  Rode teaches a method and apparatus for handling containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725